                 IN THE UNITED STATES DISTRICT COURT

           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISON

                                MISC. 3:15MC103


In re:      APPLICATION FOR EXEMPTION
            FROM THE ELECTRONIC PUBLIC
            ACCESS FEE                                          ORDER


      This matter is before the Court upon the application and request by
Professor Kate Stith, Lafayette S. Foster Professor of Law at Yale Law School for
exemption from fees imposed by the Electronic Public Access fee schedule
adopted by the Judicial Conference of the United States.
      The Court finds that Professor Stith falls within the class of users listed in
the fee schedule as being eligible for a fee exemption.            Professor Stith
demonstrated that an exemption is necessary in order to avoid unreasonable
burdens and to promote public access to information for research purposes.
      Therefore, Professor Stith shall be exempt from the payment of fees for
access via PACER to the electronic case files maintained in this court, to the
extent such use is incurred in the course of her research. Professor Stith shall not
be exempt from the payment of fees incurred in connection with other uses of the
PACER system in this court.
      Additionally the following limitations apply:
      1. This fee exemption applies only to Professor Stith and is valid only for
         the purposes stated above;
      2. This fee exemption applies only to the electronic case files of this court
         that are available through the PACER system;
      3. By accepting this exemption, Professor Stith agrees not to sell for profit
         any data obtained as a result of receiving this exemption; and,
      4. This exemption is valid until 12 months from the date of this Order.
      This exemption may be revoked at the discretion of the Court at any time.
A copy of this Order shall be sent to Professor Stith and to the PACER Service
Center.


            25th day of January 2019.
      This _____



                                     ________________________________
                                     Frank D. Whitney
                                     Chief United States District Judge
